Citation Nr: 1316106	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-47 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States during World War II.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the FVEC Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.203 (2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants with claims for VA benefits, upon receipt of a complete or substantially complete application, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Here, though, as it is the law, not the facts, which is dispositive of this appeal, the duties to notify and assist imposed by the VCAA are inapplicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The VCAA does not affect matters and has no application when, as here, the disposition of the appeal is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  Thus, VA has no duty to notify or assist the appellant in this appeal because no amount of notice or assistance could help him substantiate his claim.

FVEC Payment

The President of the United States signed the American Recovery and Reinvestment Act of 2009 on February 17, 2009, authorizing the release of a one-time, lump-sum payment to eligible World War II Philippine Veterans.  These payments are to be made through VA.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  See American Recovery and Reinvestment Act § 1002(d), Pub. L. No. 111-5.
The appellant asserts, in his February 2009 claim, that he is a qualifying Veteran as he served in the recognized guerillas, in the 15th Infantry Regiment, USAFIP, NL, from December 12, 1941, to November 4, 1945.  In an additional claim form, dated in September 2009, the appellant asserted that he was assigned to "F" Co., 2nd Bn., 15th Infantry, USAFIP NL, from November 19, 1943, to November 4, 1945.  In his March 2010 Notice of Disagreement, the appellant reported that he was included in a roster under a misspelled name.  

In support of his claim, the appellant submitted a number of documents, including:  a May 1945 Roster of Officers and Enlisted Men of the 15th Infantry, USAFIP NL, from S.V., Colonel (Ret.), AFP; an October 1945 Clearance Slip from the Headquarters, USAFIP, North Luzon; a November 1945 Special Orders from the Headquarters, USAFIP North Luzon; a November 1945 Certificate of Discharge from the Headquarters, Philippine Army; a June 1948 Affidavit, as to the misspelling of the appellant's name, from F.T.; a June 1948 Certification of recognition in the approved roster (guerrilla) of "H" Co., 15th Inf., USAFIP NL, from the Headquarters, Army of the Philippines; a May 1967 Award for service in the 15th Inf. Regt., USAFIP NL, Guerrilla, from the Office of the President, Republic of the Philippines; and a December 1980 Certification of World War II guerrilla service in the 15th Inf. (PA) USAFIP NL, from the Philippines Veterans Affairs.

Also of record are copies of birth certificates, identification cards, documents regarding membership in the Philippine Department of the American Legion and the appellant's education benefits and pension from the Philippines Veterans Board; not relevant to the current claim.

Information obtained from the NPRC in August 2009, July 2010, August 2012, and November 2012, completed considering the appellant's assertions and corrections, however, indicates the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board notes here that the NPRC submitted an additional report, in February 2013; however such was a certification considering the appellant's assertions and corrections already addressed by the November 2012 report.  In essence, the February 2013 NPRC report is duplicative.  

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1), as to his claimed service warranting a one-time payment from the FVEC Fund.  The Board has considered the appellant's evidentiary submissions, but the documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, the documents may not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including, here, the one-time payment from the FVEC Fund.

This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.  NPRC has duly considered the appellant's application for VA benefits and, in response, certified that he had no qualifying active military service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).

Because the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, he may not be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the FVEC Fund.






(Continued on the next page)
Accordingly, the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).


ORDER

The appellant is ineligible for a one-time payment from the FVEC Fund as a matter of law, and the appeal is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


